                             Case 2:21-mj-00105-MPK Document 1-2 Filed 01/19/21 Page 1 of 2
AO 442 (Rev. 01/09) Arrest Warrant



                                                UNITED STATES DISTRICT COURT
                                                                                        for the
                                                                      District
                                                               __________      of Columbia
                                                                           District of __________

                     United States of America
                                v.                                                         )
                         Jorden Robert Mink                                                )
                                                                                           )          Case No.
                                                                                           )
                                                                                           )
                                 Defendant


                                                                      ARREST WARRANT
To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person to be arrested)          Jordan Robert Mink                                                                                                                              ,
who is accused of an offense or violation based on the following document filed with the court:

u Indictment                  u Superseding Indictment                        u Information                u Superseding Information                      ✔ Complaint
                                                                                                                                                          u
u Probation Violation Petition                        u Supervised Release Violation Petition                             u Violation Notice              u Order of the Court

This offense is briefly described as follows:
  18 U.S.C. §§ 1752(a)(1), (2), (4), and (b)(1)(A) (Unlawful Entry on Restricted Building or Grounds While Using or Carrying a Deadly or Dangerous Weapon); (2) did unlawfully
 step, climb, remove, or in any way injure a statute, seat, wall, fountain, or other erection or architectural feature, or any tree, shrub, plant or turf, in the Capitol Grounds, in
 violation of 40 U.S.C. § 5104(d) (Injuries to Property); (3) did willfully and knowingly utter loud, threatening, or abusive language, or engage in disorderly or disruptive conduct,
 at any place in the U.S. Capitol Grounds or in any of the U.S. Capitol Buildings with the intent to impede, disrupt, or disturb the orderly conduct of a session of Congress or
 either House of Congress, or the orderly conduct in that building of a hearing before, or any deliberations of, a committee of Congress or either House of Congress, or parade,
 demonstrate, or picket in any of the Capitol Buildings, engage in physical violence on the Capitol Building or Grounds, in violation of 40 U.S.C. §§ 5104(e)(2), 5104(e)(2)(D),
 5104(e)(2)(F), 5104(e)(2)(G); (4) did willfully injure or commit any degradation against any property of the United States, or of a department or agency, to wit, windows, the
 damage or attempted damage to such property exceeding $1,000, in violation of Title 18 U.S.C. § 1361 (Destruction of Government Property); (5) did unlawfully steal, purloin,
 or knowingly convert to his use or the use of another, or without authority, conveys or disposes of a thing of value of the United States, or of a department or agency, to wit, a
 chair and furniture, in violation of 18 U.S.C. § 641 (Theft of Government Property), and (6) did aid and abet the commission of these offenses against the United States, in
 violation of 18 U.S.C. § 2(a)



Date:     01/18/2021
                                                                                                                           Issuing officer’s signature

City and state:           Washington, D.C.                                      Robin M. Meriweather, United States Magistrate Judge
                                                                                                                              Printed name and title


                                                                                       Return

           This warrant was received on (date)                                                 , and the person was arrested on (date)
at (city and state)                                                                .

Date:
                                                                                                                          Arresting officer’s signature



                                                                                                                              Printed name and title
                         Case 2:21-mj-00105-MPK Document 1-2 Filed 01/19/21 Page 2 of 2
AO 442 (Rev. 01/09) Arrest Warrant (Page 2)




                      This second page contains personal identifiers provided for law-enforcement use only
                      and therefore should not be filed in court with the executed warrant unless under seal.

                                                        (Not for Public Disclosure)

Name of defendant/offender:             Jorden Robert Mink
Known aliases:
Last known residence:
Prior addresses to which defendant/offender may still have ties:


Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                 Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:



History of violence, weapons, drug use:


Known family, friends, and other associates (name, relation, address, phone number):


FBI number:
Complete description of auto:


Investigative agency and address:             Federal Bureau of Investigation


Name and telephone numbers (office and cell) of pretrial services or probation officer (if applicable):



Date of last contact with pretrial services or probation officer (if applicable):
